Citation Nr: 1219892	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a myocardial infarction and coronary artery disease (CAD) to include as secondary to service-connected obstructive sleep apnea (OSA). 

2.  Entitlement to service connection for diabetes mellitus type II to include as secondary to service-connected OSA. 

3.  Entitlement to service connection for hypertension to include as secondary to service-connected OSA. 

4.  Entitlement to service connection for a right ankle disability to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975, August 1976 to August 1978, and from January 1983 to April 1985.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and December 2006 rating decisions. 

In a January 2011 decision, the Board denied entitlement to service connection for the matters at issue herein.  The Veteran appealed Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran, through counsel, and VA's General Counsel filed a Joint Motion for Remand (Joint Motion), asking that the Court vacate the Board's January 2011 decision.  By Order dated in November 2011, the Court granted the motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion and to ensure that the record is complete, clarification regarding whether a hearing before a Decision Review Officer (DRO) took place is necessary.

In his October 2007 notice of disagreement, the Veteran stated, "I request the DRO process and request a hearing at the earliest possible time."  The Board notes that the Veteran never requested a Board hearing, as indicated in his July 2009 substantive appeal.  In January 2009, the RO sent the Veteran a letter indicating that a DRO hearing had been scheduled for February 2009.  The record does not contain a transcript of the hearing and does not reveal any information regarding whether the hearing was cancelled, whether the Veteran failed to appear, or whether the hearing request was withdrawn.  Thus, a copy of the DRO hearing transcript should be associated with the claims file.  If no transcript is located, the RO should determine whether the Veteran withdrew or cancelled his hearing request.  If he did not withdrew the hearing request, the RO should ask the Veteran whether he wishes to appear for a DRO hearing at the RO.  If so, a hearing should be scheduled.  The Joint Motion noted that the hearing request pertained to all claims on appeal.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  If available, associate with the claims file a transcript of the DRO hearing of February 2009.  

2.  If no transcript is available, the RO should determine whether the Veteran either withdrew the hearing request or failed to appear.  If he did not withdrew his hearing request, the RO should ask the Veteran whether he still desires a DRO hearing.  If so, the RO should schedule a DRO hearing and advise the Veteran of the time and location of the hearing.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


